81 F.3d 1147
317 U.S.App.D.C. 191
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.BARNSTEAD BROADCASTING CORPORATION, Appellee,v.BAF ENTERPRISES, INC., Appellee,Offshore Broadcasting Corporation, Appellant.
No. 95-7142.
United States Court of Appeals, District of Columbia Circuit.
March 26, 1996.Rehearing Denied May 17, 1996.

Before:  BUCKLEY, WILLIAMS and HENDERSON, Circuit Judges.

JUDGMENT

1
This case was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by counsel.   The court has accorded the arguments full consideration and has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 36(b).   It is


2
ORDERED and ADJUDGED that the District Court's rulings be affirmed substantially for the reasons stated by the District Court.   This appeal is frivolous.   See F.R.A.P. 38;  D.C.Cir.Rule 38.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41(a)(1).